RENDERED: SEPTEMBER 24, 2021; 10:00 A.M.
                NOT TO BE PUBLISHED

          Commonwealth of Kentucky
                   Court of Appeals

                    NO. 2020-CA-1025-MR

ELADIO CASTANEDA                                    APPELLANT


          APPEAL FROM CALDWELL CIRCUIT COURT
v.         HONORABLE C.A. WOODALL, III, JUDGE
                  ACTION NO. 19-CR-00043


COMMONWEALTH OF KENTUCKY                             APPELLEE

AND


                    NO. 2020-CA-1026-MR

ELADIO CASTANEDA                                    APPELLANT


          APPEAL FROM CALDWELL CIRCUIT COURT
v.         HONORABLE C.A. WOODALL, III, JUDGE
                  ACTION NO. 19-CR-00184


COMMONWEALTH OF KENTUCKY                             APPELLEE

AND
                                   NO. 2020-CA-1027-MR

ELADIO CASTANEDA                                                     APPELLANT


                    APPEAL FROM CALDWELL CIRCUIT COURT
v.                   HONORABLE C.A. WOODALL, III, JUDGE
                            ACTION NO. 20-CR-00002


COMMONWEALTH OF KENTUCKY                                               APPELLEE



                                          OPINION
                                         AFFIRMING

                                        ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; GOODWINE AND McNEILL,

JUDGES.

GOODWINE, JUDGE: Eladio Castaneda (“Castaneda”) appeals the Caldwell

Circuit Court’s orders denying his motions to withdraw his guilty pleas. After

careful review, we affirm.

                                      BACKGROUND

                On March 11, 2019, in circuit case number 19-CR-00043, Castaneda

was indicted on being a convicted felon in possession of a handgun,1 failing to



1
    Kentucky Revised Statutes (KRS) 527.040, a Class C felony.



                                               -2-
notify the Department of Transportation of a change in address,2 possession of

methamphetamine,3 possession of drug paraphernalia,4 and being a persistent

felony offender (“PFO”) in the first degree.5 On December 6, 2019, in circuit case

number 19-CR-00184, Castaneda was indicted on counts of possession of

methamphetamine with the intent to sell (more than two grams),6 possession of

drug paraphernalia, trafficking in methamphetamine (more than two grams), and

being a persistent felony offender in the second degree.7 On January 14, 2020, in

circuit case number 20-CR-00002, Castaneda was indicted on a single count of

PFO in the first degree.

                While Castaneda was out of custody on bond, the Commonwealth

made him a plea offer. Under the agreement, Castaneda would plead guilty to PFO

in the first degree in 20-CR-00002 and all other charges except PFO in the first

degree in 19-CR-00043 and PFO in the second degree in 19-CR-00184, which

would be dismissed. Pursuant to the offer, Castaneda would serve fifteen years’



2
    KRS 186.540(1).
3
    KRS 218A.1415(1)(c), a Class D felony.
4
    KRS 218A.500(2), a Class A misdemeanor.
5
    KRS 532.080(3).
6
    KRS 218A.1412(1), a Class C felony.
7
    KRS 532.080(2).



                                              -3-
imprisonment with parole eligibility after ten years. The following day, Castaneda

entered guilty pleas in all three cases.

             In his colloquy, Castaneda acknowledged (1) he read and understood

the guilty plea; (2) he was not under the influence of any substances at the time he

was entering his pleas; (3) he did not suffer from any mental illness which could

affect his ability to think or reason; (4) he was given adequate time to discuss the

Commonwealth’s offer with counsel and was satisfied with counsel’s

representation of him; (5) he understood the charges against him in each of the

three cases and the facts underlying the charges; (6) he knew his constitutional

rights and was voluntarily waiving them; (7) he signed the guilty pleas freely and

voluntarily; (8) he understood that pleading to being a persistent felony offender in

the first degree required his sentence to ten years’ imprisonment be enhanced to

fifteen years and that he would be required to serve ten years before becoming

eligible for parole; and (9) he was not threatened or forced to enter the guilty pleas.

Video Record (“VR”) at 1/14/2020, 9:35:15-9:44:10. Castaneda’s counsel

informed the court that she had sufficient time in which to discuss the

Commonwealth’s offer with him and, given the situation, she thought he was

making an educated decision. Id. at 9:44:10-9:45:12.

             The court accepted Castaneda’s guilty plea and scheduled sentencing

for May 5, 2020. At sentencing, counsel informed the court Castaneda wished to


                                           -4-
withdraw his guilty pleas.8 The trial court continued sentencing and Castaneda

was appointed conflict counsel who filed motions to withdraw his guilty pleas.

                 The trial court granted a hearing on the motions. Castaneda was the

sole witness. He testified to receiving a phone call from his counsel informing him

that the Commonwealth was offering him fifteen years’ imprisonment and that the

Commonwealth would recommend his wife, who also had pending charges, only

be sentenced to probation. Castaneda testified counsel told him that he only had

two hours to decide whether to accept the offer.

                 Castaneda testified to accepting the Commonwealth’s offer because

he did not want his children to be without both parents if both he and his wife were

incarcerated. He also felt the Commonwealth used his wife’s pending criminal

charges against him. According to his testimony, his wife did not want him to take

the plea deal. He further alleged counsel did not adequately investigate the

affidavit from Michael Hale, wherein he claimed ownership of the guns found in

Castaneda’s possession.

                 The trial court denied Castaneda’s motions and sentenced him to

fifteen years’ imprisonment, consistent with the plea agreement. This appeal

followed.




8
    Due to COVID-19 restrictions, sentencing was continued until June 2, 2020.

                                                -5-
                            STANDARD OF REVIEW

             If [a] plea was involuntary, the motion to withdraw it
             must be granted. However, if it was voluntary, the trial
             court may, within its discretion, either grant or deny the
             motion. . . . The trial court’s determination on whether
             [a] plea was voluntarily entered is reviewed under the
             clearly erroneous standard. A decision which is
             supported by substantial evidence is not clearly
             erroneous. If, however, the trial court determines that the
             guilty plea was entered voluntarily, then it may grant or
             deny the motion to withdraw the plea at its discretion.
             This decision is reviewed under the abuse of discretion
             standard. A trial court abuses its discretion when it
             renders a decision which is arbitrary, unreasonable,
             unfair, or unsupported by legal principles.
Rigdon v. Commonwealth, 144 S.W.3d 283, 288 (Ky. App. 2004) (footnotes

omitted).

                                     ANALYSIS

             On appeal, Castaneda raises the following issues: (1) his guilty pleas

were based in part on ineffective assistance of trial counsel; (2) the external

pressures of being given only two hours to decide whether to take the plea offer,

and his concerns for his wife and children, rendered his pleas involuntary; and (3)

the trial court failed to consider the totality of circumstances when it denied his

motion to withdraw his guilty pleas.

             A guilty plea must be entered knowingly, intelligently, and

voluntarily. Russell v. Commonwealth, 495 S.W.3d 680, 682 (Ky. 2016) (citing

Boykin v. Alabama, 395 U.S. 238, 89 S. Ct. 1709, 23 L. Ed. 2d 274 (1969)). “At


                                          -6-
any time before judgment the court may permit the plea of guilty . . . to be

withdrawn and a plea of not guilty substituted.” RCr9 8.10.

                First, Castaneda alleges his trial counsel provided him ineffective

assistance which led him to accept the Commonwealth’s plea offer. “To

successfully establish the invalidity of a guilty plea based upon the allegedly

deficient performance of defense counsel, the movant must satisfy both prongs of

the two-part test set forth in Strickland v. Washington, 466 U.S. 668, 104 S. Ct.

2052, 80 L. Ed. 2d 674 (1984)[.]” Commonwealth v. Rank, 494 S.W.3d 476, 481

(Ky. 2016).

                The movant must demonstrate that: (1) defense
                counsel’s performance fell outside the wide range of
                professionally competent assistance; and that (2) a
                reasonable probability exists that, but for the deficient
                performance of counsel, the movant would not have pled
                guilty, but would have insisted on going to trial. In
                making that determination, the trial court must indulge
                the strong presumption that counsel’s conduct fell within
                the wide range of reasonable professional assistance.
Id. (citing Strickland, 466 U.S. at 689, 104 S. Ct. 2052). Furthermore,

                [h]indsight and second guesses are also inappropriate,
                and often more so, where a plea has been entered without
                a full trial[.] . . . The added uncertainty that results when
                there is no extended, formal record and no actual history
                to show how the charges have played out at trial works
                against the party alleging inadequate assistance.
                Counsel, too, faced that uncertainty. There is a most
                substantial burden on the claimant to show ineffective

9
    Kentucky Rules of Criminal Procedure.

                                             -7-
             assistance. The plea process brings to the criminal
             justice system a stability and a certainty that must not be
             undermined by the prospect of collateral challenges in
             cases not only where witnesses and evidence have
             disappeared, but also in cases where witnesses and
             evidence were not presented in the first place.

Commonwealth v. Pridham, 394 S.W.3d 867, 876 (Ky. 2012) (emphasis added)

(quoting Premo v. Moore, 562 U.S. 115, 132, 131 S. Ct. 733, 745-46, 178 L. Ed.

2d 649 (2011)).

             Herein, Castaneda alleges trial counsel failed to properly investigate

statements made by Michael Hale in an affidavit. Castaneda claims his wife gave

trial counsel the affidavit. However, it was made part of the record by Castaneda

at the hearing on his motions to withdraw his guilty pleas. Other than Castaneda’s

testimony, there is no evidence in the record proving trial counsel was in

possession of the affidavit or had knowledge of its contents. Hale attested to the

following:

             [A]ny and all handguns/firearms found at the address of
             306 Bell Street Princeton, Ky 42445 on or around
             December 10, 2018 belong to me. Neither Eladio
             Castaneda nor Dacia Salyers Castaneda had any
             knowledge of said handguns/firearms being on the
             property at any time. Neither Eladio Castaneda nor
             Dacia Salyers Castaneda were staying at the property at
             the time. I have my own set of keys to the property and
             let myself in. I bought said handguns/firearms at a gun
             show and have yet to register said items in my name.




                                         -8-
Record (“R”) at 93.10

                It may be true that Hale could have been called as a witness at trial to

cast doubt on the charge of Castaneda being a felon in possession of a handgun.

However, nothing in Hale’s affidavit indicates his testimony would have had any

effect on Castaneda’s other charges, none of which related to possession of

firearms. Furthermore, there is no evidence in the record which proves, had trial

counsel investigated Hale’s claim of ownership of the firearms, Castaneda would

have insisted on going to trial. Rank, 494 S.W.3d at 481 (citation omitted). Given

the strong presumption that trial counsel’s conduct in advising Castaneda on the

Commonwealth’s offer was reasonable, we cannot determine the conduct was

deficient where Castaneda faced a number of charges unrelated to the guns

allegedly owned by Hale.

                Next, Castaneda contests the voluntariness of his guilty plea by

claiming his freedom of choice was overborn by (1) the amount of time he was

given to decide whether to accept the Commonwealth’s offer, and (2) his concern

regarding his wife’s possible incarceration and the impact it would have on his

children. “A guilty plea is involuntary if the defendant lacked full awareness of the

direct consequences of the plea or relied on a misrepresentation by the

Commonwealth or the trial court.” Edmonds v. Commonwealth, 189 S.W.3d 558,


10
     Citations are to the record in No. 2020-CA-1025-MR, circuit case number 19-CR-00043.

                                               -9-
566 (Ky. 2006) (citing Brady v. United States, 397 U.S. 742, 755, 90 S. Ct. 1463,

1472, 25 L. Ed. 2d 747 (1970)). Furthermore, the Commonwealth “may not

produce a plea by actual or threatened physical harm or by mental coercion

overbearing the will of the defendant.” Brady, 397 U.S. at 750, 90 S. Ct. at 1470.

In considering claims relating to the voluntariness of a plea, “[s]olemn declarations

in open court carry a strong presumption of verity.” Edmonds, 189 S.W.3d at 569

(quoting Blackledge v. Allison, 431 U.S. 63, 74, 97 S. Ct. 1621, 1629, 52 L. Ed. 2d

136 (1977)).

               First, in his colloquy before the trial court, Castaneda testified he

understood the charges against him; had all the time necessary to consult with

counsel and was satisfied with her representation; understood the enhanced penalty

on the charge of being a persistent felony offender in the first degree; and that he

was not threatened or forced to plead guilty. Castaneda does not now allege these

statements were untruthful, nor does he claim he did not understand the

consequences of his plea. He further does not allege the Commonwealth or the

court made any misrepresentations relating to the charges against him or the plea

agreement. Instead, he claims he did not have adequate time to consider the

Commonwealth’s offer. Where a defendant claimed he was rushed into making a

decision regarding a plea offer, the Kentucky Supreme Court has determined “the

urgency inherent in such circumstances does not equate to coercion” and time


                                           -10-
constraints alone do not render a guilty plea involuntary. Thomas v.

Commonwealth, No. 2016-SC-000593-MR, 2017 WL 5023098, *2 (Ky. Nov. 2,

2017) (citing Brady, 397 U.S. at 750-51; Edmonds, 189 S.W.3d at 570).11

                 Furthermore, Castaneda’s claims relating to the charges against his

wife are insufficient to prove his guilty plea was involuntary. Pressure which

causes a defendant to plead, even where the Commonwealth is responsible for

some of the factors motivating the plea, does not necessarily prove the plea was

coerced and invalid. Brady, 397 U.S. at 750. For example, this Court held a

defendant’s free choice was not overborn so as to make the guilty plea invalid

where the terms of the plea secured the defendant’s release from incarceration to

allow him to spend time with his ill mother. Blanton v. Commonwealth, 516

S.W.3d 352, 356-57 (Ky. App. 2017). Additionally, the Supreme Court of

Kentucky has held “[a] plea of guilty is not invalid because it may have been

entered to avoid the Commonwealth’s prosecution of a family member[.]” Nicely

v. Commonwealth, No. 2017-SC-000574-MR, 2019 WL 1167970, *3 (Ky. Feb. 14,

2019) (wherein defendant alleged the primary reason for pleading guilty was to

ensure dismissal of charges against his father).12



11
  We cite this unpublished opinion as persuasive, not binding, authority. See Kentucky Rules of
Civil Procedure (CR) 76.28(4)(c).
12
     We cite this unpublished opinion as persuasive, not binding, authority. See CR 76.28(4)(c).



                                                -11-
             Relatedly, Castaneda now argues he wishes to withdraw his plea due

to his concern for his children’s well-being if both he and his wife are incarcerated.

However, he testified to accepting the Commonwealth’s offer with the same

concern in mind. He cites to no authority supporting his allegation that this

concern somehow made his guilty plea involuntary. Therefore, because Castaneda

fails to prove his guilty plea was involuntarily entered, the trial court did not err.

             Finally, Castaneda claims the trial court did not consider the totality of

the circumstances in denying his motion to withdraw his guilty plea. “The trial

court is in the best position to determine the totality of the circumstances

surrounding a guilty plea.” Rigdon, 144 S.W.3d at 287-88 (footnotes omitted).

“Evaluating the totality of the circumstances surrounding the guilty plea is an

inherently factual inquiry which requires consideration of the accused’s demeanor,

background and experience, and whether the record reveals that the plea was

voluntarily made.” Bronk v. Commonwealth, 58 S.W.3d 482, 487 (Ky. 2001)

(internal quotation marks and footnote omitted).

             Castaneda does not allege any specific circumstances not adequately

addressed by the trial court. The trial court granted Castaneda a hearing on his

motion and carefully weighed the evidence. In reaching its decision, the court

considered Castaneda’s testimony at the hearing, his colloquy, and deportment

when he entered his guilty pleas, as well as his personal history. Given that


                                          -12-
Castaneda’s pleas were voluntarily entered, we cannot determine, under the totality

of the circumstances, the trial court abused its discretion in denying his motions to

withdraw his guilty pleas.

                                  CONCLUSION

             Based on the foregoing, the orders of the Caldwell Circuit Court are

affirmed.

             ALL CONCUR.



BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

Julia K. Pearson                           Daniel Cameron
Frankfort, Kentucky                        Attorney General of Kentucky

                                           Stephanie L. McKeehan
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                        -13-